AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Middle District of North Carolina

 

       

fi)
FILED

 
   
     

 

 

 

United States of America )
s SEP 07 2021
) Case No. cies ex Distt Cour
. reensboro, N.C.
Davante Marcellos Johnson ) 1:21MJ 33\
aka Davante Marcellas Johnson
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 1, 2021 in the county of Durham in the
Middle District of North Carolina , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 115(a)(1)(B) Threaten to assault with intent to intimidate a federal official engaged in the

performance of her duties

18 U.S.C. § 844(e) Willfully threatening through the use of the telephone to damage or destroy a
building by means of fire or explosives

This criminal complaint is based on these facts:

See attached Affidavit.

@ Continued on the attached sheet.

/s/ Frank Skrtic

Complainant's signature

 

On this day, the applicant appeared before me via reliable
electronic means, that is by telephone, was placed under FPS Special Agent Frank Skrtic
oath, and attested to the contents of this Criminal Printed name and title
Complaint and attached affidavit in accordance with the

requirements of Fed. R. Crim. P. 4.1.

Date: 4) 7] Zo2

City and state: Winston Salem, North Carolina Joi Elizabeth Peake, U.S. Magistrate Judge

Printed name and title

 

 

 

Case 1:21-mj-00331-JEP Documenti1 Filed 09/07/21 Page 1 of 7
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Frank Skrtic, a Special Agent with the Federal Protective Service (“FPS”), assigned to
the Charlotte, NC field office (“Your Affiant’’), being duly sworn, hereby depose and state the
following:
INTRODUCTION AND AGENT BACKGROUND

1. I have been employed as a Federal Law Enforcement Officer since September
16, 2007, and currently serve as a Special Agent with the US Department of Homeland
Security’s Federal Protective Service (“FPS”). I have been so employed with FPS for
approximately eleven (11) plus years. I have previously worked as a Federal Air Marshal for
approximately two plus years at the Boston, MA Field Office. Furthermore, I am a graduate of
the Federal Law Enforcement Training Center (“FLETC”), Criminal Investigator Training
Program (“CITP”), where I was trained in the criminal investigative process and am authorized
to enforce federal laws as defined in 40 USC 1315 and 18 USC 115(c)(1).

2. This affidavit is submitted in support of a criminal complaint against Davante
Marcellos JOHNSON (“JOHNSON”). As explained below, I respectfully submit that there is
probable cause to believe that, on September 01, 2021, in the County of Durham, city of
Durham, NC, in the Middle District of North Carolina, JOHNSON did 1) threatened to assault
Teretha Tate, an employee of the Social Security Administration, an official whose killing
would be a crime under Title 18, United States Code, Section 1114, with intent to intimidate
her while she was engaged in the performance of her official duties, in violation of Title 18,
United States Code, Section 115(a)(1)(B); and 2) through the use of the telephone, willfully

made a threat to damage or destroy the Social Security Administration building located at 3511

Case 1:21-mj-00331-JEP Documenti1 Filed 09/07/21 Page 2 of 7
Shannon Road #200, in Durham, North Carolina, by means of an explosive, in violation of
Title 18, United States Code, Section 844(e). ;

3. The information contained in this affidavit is based on my personal knowledge, as
well as information relayed to me by other law enforcement agents and officers involved in this
investigation. I have not included in this affidavit each and every fact known to me or to other law
enforcement officers surrounding this investigation. Rather, I have included only those facts that
I believe are necessary to establish probable cause to arrest JOHNSON for the violations described
above.

PROBABLE CAUSE

4. It is a violation of Title 18, United States Code, Section 115 (a)(1)(B) to
threaten “to assault, kidnap, or murder, a United States official, a United States judge, a
Federal Law Enforcement Officer, or an official whose killing would be a crime under such
section, with intent to impede, intimidate, or interfere with such official, judge, or law
enforcement officer while engaged in the performance of official duties, or with intent to
retaliate against such official, judge, or law enforcement officer on the account of the
performance of official duties.”

5. The Social Security Administration (hereinafter SSA) is an agency of the United
States. Employees of the SSA are employees “of the United States or any agency in any branch
of the United States Government” and therefore, come within the definition of Title 18, United
States Code, Section 1114.

6. Title 18, United States Code, Section 844(e) provides that ““Whoever, through
the use of the mail, telephone, telegraph, or other instrument of interstate or foreign commerce,

or in or affecting interstate or foreign commerce, willfully makes any threat, or maliciously

Case 1:21-mj-00331-JEP Documenti1 Filed 09/07/21 Page 3 of 7-
conveys false information knowing the same to be false, concerning an attempt or alleged
attempt being made, or to be made, to kill, injure, or intimidate any individual or unlawfully to
damage or destroy any building, vehicle, or other real or personal property by means of fire or
an explosive shall be imprisoned for not more than 10 years or fined under this title, or both.”

7. On September 01, 2021, the US Department of Homeland Security’s Federal
Protective Service was notified that JOHNSON called the US Social Security Administration
(“SSA”) office located at 3511 Shannon Road Durham, NC from telephone number (312) 204-
9850 and threatened to physically harm Teretha Tate, a SSA Customer Service Representative
(“CSR”), after not being satisfied with the explanation given by Tate about why he has not
received his monthly Supplemental Security Income (“SSI”) check. According to Tate,
JOHNSON angrily used the following language during the conversation, “bitch you going to
get my bread or I am going to fuck you up!” JOHNSON also said if he had to come to the
office, he was “going to be going back to prison.” JOHNSON further said, “you just wait
bitch...I am on my way up there now.” Tate expressed how afraid she was for herself and her
co-workers at the Durham SSA office and although she was able to identify where
JOHNSON’s check went, she was too shook to call JOHNSON back describing the interaction
as the most scared she has ever been in her entire SSA career.

8. Your affiant has investigated hundreds of threat cases against SSA employees
and its not common to for the VICTIMS to express this much fear after a telephonic threat. In
fact, many VICTIMS will state they did not take the threat seriously dismissing them as “rants”
or “puffery” which is not the case in this instance.

9. Further investigation revealed that on this same date JOHNSON called the

Durham Police Department (“DPD”) emergency 911 line from telephone number (919) 598-

- Case 1:21-mj-00331-JEP Documenti1 Filed 09/07/21 Page 4 of 7
7809 where he spoke with a dispatcher on a recorded line. The following are excerpts
regarding the threatening language used during the conversation. During the conversation
JOHNSON referred to the SSA office located on Shannon Road and said, his SSI check did not
arrive and “those fuck niggas playing with me” then stutters “they must not know what city we
in.” He said he provided to the SSA his name, Offender Population Unified System (“OPUS”)
number, and date of birth (“DOB”’)-and that “these motherfuckers are refusing to give me
information on my god damn money” and that “I am going to talk to y’all before I go up there
and shoot that shit the fuck up!”. He said he doesn’t care about going back to prison, that they
took his check and that the police need to go their first before “I blow that bitch up!” He
continues to identify himself to the dispatcher by his first, last name “Davante Johnson” and
that he just got out of prison quoting his prison OPUS # 1309524, and emphasized he is SRG
Level 3 (State Risk Group which according to the NC Department of Public Safety is the
highest risk level for offenders). JOHNSON repeats, “so before I go up there and blow that
bitch up, I’m going to god damn tell y’all, ya’ll better god damn holler at Shannon Road Social
Security and tell them they better get my god damn retarded check right.” The 911 operator
attempted to assist JOHNSON with locating another SSA phone number. JOHNSON
exclaimed “we need to get that number cause I called Shannon Road and they god damn
woofin like I won’t come up there and shoot that bitch up now, cause I will. I’m about that shit.
That’s a fact. I'll blow their ass up.” The dispatcher reminds JOHNSON to not make threats,
when he exclaims “I don’t care about that shit. I am not afraid of going to prison or jail. If
you’re going to put your warrant out, put it out. I don’t care.” JOHNSON wasn’t worried about
getting locked up because of the Covid pandemic and that he believes “they don’t want them

niggas out here catching that smoke... you didn’t think I knew that!” JOHNSON further

Case 1:21-mj-00331-JEP Documenti Filed 09/07/21 Page 5of 7
exclaimed he didn’t believe anyone would get locked up for communicating threats and that
they didn’t even finish processing him from his last communicating threats arrest. JOHNSON
concludes the phone call by exclaiming “if you hear of a shooting at Shannon Road I did it!”

10. = On this same date, an officer from the Durham Police Department responded to
- J OHNSON’s last known location at 214 Walton Street Dutham, NC (address associated by
DPD 91 call (919) 598-7809). According to the report of the responding officer, JOHNSON
stated he was angry his SSI check didn’t arrive and readily admitted that he said he would
shoot up the SSA. The officer warned JOHNSON about the consequences of threatening to
assault a public building, much less a federal office. JOHNSON replied that there were
consequences to everything, that he was not afraid of dying that he was willing to die for what
they owed him and that includes the respect they should have shown him. The officer reported
that before he left, he was able to calm JOHNSON, but that he believed JOHNSON was
capable and willing to carry out his threat.

11. A Lexis-Nexus Accurint database search on 09/05/2021 showed the telephone
number (312) 204-9850 used to call the SSA registered to JOHNSON and the telephone
number (919) 598-7809 used to call DPD 911 registered to a resident at 214 Walton Road
Durham, NC where DPD made contact with JOHNSON.

12. Areview of JOHNSON’s criminal history shows JOHNSON has numerous
convictions in the State of North Carolina for communicating threats and misdemeanor
assaults. JOHNSON has two prior convictions for carrying a concealed gun. In addition,
JOHONSON has convictions for malicious conduct by a prisoner and violating a domestic

violence protective order. JOHNSON’s National Crime and Information (“NCIC”) report lists

him as a known “Blood” gang member.

Case 1:21-mj-00331-JEP Documenti Filed 09/07/21 Page 6 of 7
CONCLUSION -

13. Based on the information contained in this affidavit, your affiant believes. that. -
sufficient probable cause exists to determine that on September 01, 2021 , in the County of Durham,
city of Durham, NC, in the Middle District of North Carolina, Devante Marcellos JOHNSON;

_ DOB: 08/01/1993; last four SSN# 8001 did 1) threatened to assault Teretha Tate, an employee of |

“the Social Security Administration, an official whose killing would be a crime under Title 18;

United States Code, Section 1114, with intent to intimidate her while she was engaged in the
performance of her official duties, in violation of Title 18, United States Code, Section
115(a)(1)(B); and 2) through the use of the telephone, willfully made a threat to damage or destroy.
the Social Security Administration building located at 3511 Shannon Road #200, in Durham, North
Carolina, by means of an explosive, in violation of Title 18, United States Code, Section 844(e).
Respectfully submitted,
/S/ FRANK SKRTIC

FRANK SKRTIC, SPECIAL AGENT
FEDERAL PROTECTICE SERVICE

On this day, the applicant appeared before me via reliable electronic means, that is by telephone,
was placed under oath, and attested to the contents of this written affidavit in accordance with the

requirements of Fed. R. Crim. P. 4.1.

Date: September 7, 2021

City and state: Winston Salem, North Carolina

 

Case 1:21-mj-00331-JEP Document 1 Filed 09/07/21 Page 7 of 7
